DETAILED ACTION
	This office action is in response to the application filed on 4/14/2021 in which claims 1-30 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (US20170366996A1).
As to claims 1, 11, 19, and 25, Park teaches a method for performing inter-cell mobility management comprising: (abstract Disclosed are method and device for selecting a cell in a wireless communication system.)
receiving, by a user equipment (UE) from a network via a source cell, a higher-layer signaling comprising configuration information for measuring radio resource management reference signals (RRM-RSs) sent by the network via neighbor cells; ([0261] An eNB may forward the configuration information for the measurement to a UE through high layer signaling (e.g., RRC Connection Reconfiguration message). [0351] the UE should be provided with various types of advance information such as the RRM-RS related configuration information by the RRC signaling in the RRC-connected state. [0382] The RRM-RS configuration information transmitted from neighbor cells as well as the RRM-RS configuration information transmitted from the corresponding cell together may be provided with a UE as the system information.)
 receiving, by the UE from the network via the source cell, at least one of a Layer 1 (L1) and a Layer 2 (L2) signaling including additional configuration information for enabling the UE to measure a RRM-RS received from the network via an identified neighbor cell of the neighbor cells and to acquire system information for inter-cell mobility from the network via identified neighbor cell or to update system information of the UE for inter-cell mobility. ([0374] All SIBs is delivered in the physical channel, PDSCH. [0377] Hereinafter, the present invention proposes a method for transmitting the system information such as an MIB, a specific SIB x, or the like with at least one of the following RRM-RS configuration related information being included to a UE.)
As to claims 2, and 12, Park teaches the method of claim 1, wherein the addition configuration information enables the UE to at least one of: perform radio link monitoring (RLM) for the identified neighbor cell for inter-cell mobility; or transmit an acknowledgment to the network via the identified neighbor cell for inter-cell mobility to acknowledge receipt of a handover message for inter-cell mobility.( [0257] The cell measurement is the concept that includes the Radio resource management (RRM) measurement such as the Reference signal receive power (RSRP) that measures the signal strength of the serving cell and the neighbor cell [0266] In addition, the ‘RadioResourceConfigDedicated’ IE includes ‘measSubframeCellList’ indicating the neighbor cell that is going to be measured by the UE)
As to claims 3, and 13, Park teaches the method of claim 1, further comprising: receiving, by the UE, the RRM-RS from the network via the identified neighbor cell; ([0308] When one RRM-RS is transmitted per cell, the RRM-RSs transmitted by a serving cell and a neighboring cell may be configured for the UE)
measuring, by the UE, the received RRM-RS based on the additional configuration information included in the received at least one of the L1 and the L2 signaling after the UE synchronizes with the network via the identified neighbor cell based on the received RRM-RS; and ([0308] When the UE reports the RSRP of RRM-RS, the UE may report that the RSRP is the RSRP measurement result of what the antennal port and of what RRM-RS. [0266] In addition, the RadioResourceConfigDedicated’ IE includes ‘measSubframeCellList’ indicating the neighbor cell that is going to be measured by the UE. [0319] the eNB may determine a target cell to which the corresponding UE will be handed over and a precoded CSI-RS to be configured for the UE in the target cell on the basis of the RSRP measurement results)
acquiring, by the UE, system information from the network via the identified neighbor cell. ([0370] a UE may initiate the procedure for obtaining the system information when performing a cell selection (e.g., when a power of the UE is turned on) and a cell reselection, after completing the handover, when entering different Radio Access Technology (RAT), when entering into coverage from an exterior the coverage, when receiving a notification that the system information is changed)
As to claims 6, and 15, Park teaches the method of claim 3, wherein the addition configuration information further enables the UE to transmit an uplink transmission to the network via the identified neighbor cell for inter-cell mobility to acknowledge receipt of a handover message for inter-cell mobility and the method comprises: transmitting, by the UE to the network via the identified neighbor cell, on a physical uplink shared channel (PUSCH) identified in the additional configuration information included in the received at least one of the L1 and the L2 signaling. ([0155] First, the UE randomly selects one random access preamble (RACH preamble) from the set of the random access preamble that is instructed through system information or handover command, selects and transmits physical RACH (PRACH) resource which is able to transmit the random access preamble.)
As to claims 7 and 16, Park teaches the method of claim 3, wherein the addition configuration information further enables the UE to transmit an acknowledgement to the network via the identified neighbor cell for inter-cell mobility to acknowledge receipt of a handover message for inter-cell mobility and the method comprises: transmitting, by the UE, to the network via the identified neighbor cell, a random access (RA) preamble included in additional content information in the received at least one of the L1 and the L2 signaling; and ([0155] First, the UE randomly selects one random access preamble (RACH preamble) from the set of the random access preamble that is instructed through system information or handover command, selects and transmits physical RACH (PRACH) resource which is able to transmit the random access preamble.)
receiving, by the UE from the network via the identified neighbor cell, an RA response to the RA preamble. (Fig. 8 step 2)
As to claims 8, 17, 22, and 28, Park teaches the method of claim 1, wherein the at least one of the L1 and the L2 signaling comprises a media access control - control element (MAC-CE) command. ([0160] The random access response information may be transmitted in a MAC packet data unit (PDU) and the MAC PDU may be delivered through PDSCH.)
As to claims 9, 18, 23, and 29, Park teaches the method of claim 8, wherein the MAC-CE command comprises fields for one or more of: frequency layer information comprising a center frequency for the RRM-RS or absolute radio frequency channel number (ARFCN) and subcarrier spacing; physical cell identifier (PCI); an index value of the RRM-RS; Control Resource Set #0 resource location information; Search Space Set #0 resource location information; physical uplink shared channel (PUSCH) resource allocation; radio link monitoring timer information; radio link monitoring counter information; UE radio network temporary identifier (RNTI); and Random Access (RA) preamble index value. ([0159] The random access response may include RA preamble index/identifier,)
As to claims 10, 24, and 30, Park teaches the method of claim 8, wherein the MAC-CE command is received on a physical downlink shared channel (PDSCH). ([0160] The random access response information may be transmitted in a MAC packet data unit (PDU) and the MAC PDU may be delivered through PDSCH.)
As to claims 20 and 26, Park teaches the method of claim 19, further comprising: subsequent to the transmitting the at least one of the L1 and the L2 signaling, receiving, by the network via the source cell from the UE, an acknowledgement from the UE acknowledging receipt of the at least one of the L1 and the L2 signaling; and transmitting, by the network via the source cell, the RRM-RS to the UE. ([0444] For example, the existing operation is defined such that the UE transmits a positive ACKnowledgement (i.e., ‘ACK’) to the eNB after the UE receives message 4 from the eNB (and in the case that the eNB confirms a collision resolution by including an indicator of the UE in message 4). The transmission time may be defined so as to report the RRM-RS-based measurement values and the CRS-based RRM measurement values to the eNB with being linked to the time.)
As to claims 21 and 27, Park teaches the method of claim 19, further comprising: subsequent to the transmitting, by network via the source cell, the configuration information for measuring the RRM-RSs, transmitting, by the source cell, a RRM-RS to the UE; and ( [0257] The cell measurement is the concept that includes the Radio resource management (RRM) measurement such as the Reference signal receive power (RSRP) that measures the signal strength of the serving cell and the neighbor cell [0266] In addition, the ‘RadioResourceConfigDedicated’ IE includes ‘measSubframeCellList’ indicating the neighbor cell that is going to be measured by the UE)
wherein the additional configuration information included in the at least one of the L1 and the L2 signailing comprises system information for the identified neighbor cell used to update the UE. ([0370] a UE may initiate the procedure for obtaining the system information when performing a cell selection (e.g., when a power of the UE is turned on) and a cell reselection, after completing the handover, when entering different Radio Access Technology (RAT), when entering into coverage from an exterior the coverage, when receiving a notification that the system information is changed)

Allowable Subject Matter
Claim 4, 5, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Elton Williams/Examiner, Art Unit 2465